Citation Nr: 0302197	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-05 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 6, 
1943 to July 31, 1945 and Commonwealth Army of the 
Philippines service from December 17, 1941 to April 8, 1942, 
and from August 13, 1945 to December 14, 1945.  He died on 
December [redacted], 1972.  The appellant is his surviving spouse.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.  The RO also 
determined that the appellant was not legally eligible for a 
death pension or accrued benefits.  The appellant appealed 
these terminations.


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issues on appeal has been obtained.

2.  The veteran had recognized military service with the 
Commonwealth Army of the Philippines and as a guerilla during 
World War II.

3.  A certificate of death of December 1972 found the causes 
of the veteran's death to be multiple duodenal ulcers, 
gastroenterorrhagia, and status post Billroth I.

4.  The evidence indicates that the causes of the veteran's 
death were not incurred in or chronically aggravated by his 
military service or during any applicable presumptive period 
following service.

5.  The veteran died on December [redacted], 1972; service connection 
was not established for any disability during his lifetime.

6.  The appellant filed a claim for accrued benefits on 
January 25, 2000.


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by his military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1154, 1310, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312, 3.374 (2002).

2.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.40 (2002).

3.  The appellant failed to file a timely claim for 
entitlement to accrued benefits.  38 U.S.C.A. § 5121 (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  A 
review of the claims file indicates that all requirements of 
the new law have been met.  The RO had the opportunity to 
apply theses provisions, as well as the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000, as indicated in the statement 
of the case (SOC) issued in April 2002 and the supplemental 
statement of the case (SSOC) issued in August 2002.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued in 
April 2000, February 2001, and August 2001, VA informed the 
appellant of the actions she must take and the type of 
evidence required in order to establish her current claims.  
These letters also informed the appellant of the development 
that would be completed by VA in substantiating her claims, 
to include obtaining pertinent medical records.  In the SOC 
and subsequent SSOC's, VA specifically notified the appellant 
of the evidence that it had considered, the pertinent laws 
and regulations, and the reasons and bases for its decisions.  
VA specifically informed the appellant of the provisions of 
the VCAA in its letter of February 2001.  Based on the above 
analysis, the Board finds the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include service records.  VA has also obtained 
all available private treatment records.  The Board notes 
that a number of the private physicians identified by the 
appellant as those who had treated the veteran were reported 
to be deceased.  It is the Board determination that any 
further development of evidence from these sources would be 
futile.  As this case concerns the cause of the veteran's 
death, a VA compensation examination was not warranted.  The 
appellant was afforded the opportunity to present testimony 
and argument at a hearing before VA in August 2002.

Finally, the United States Court of Appeals for the Federal 
Circuit (Circuit Court) in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, 00-7096, 00-7098 (Fed. Cir. Aug. 16, 2001), addressed a 
challenge to the validity of 38 C.F.R. § 3.22 (dependency and 
indemnity benefits for survivors of certain veterans rated 
totally disabled at time of death), as revised in January 
2000.  That regulation restricted the award of dependency and 
indemnity compensation (DIC) to survivors of deceased 
veterans to cases where the veteran (during his or her 
lifetime) had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error in the 
adjudication of the veteran's claim.  The January 2000 
amendment specifically rejects the holding of the United 
States Court of Appeals for Veterans Claims (Court) in Green 
v. Brown, 10 Vet. App. 111 (1997), that held the "entitled 
to receive" language contained in section 38 U.S.C.A. § 1318 
required a determination to be made as to whether a deceased 
veteran "hypothetically" would have been entitled to 
receive compensation for a totally disabling service-
connected disability for the requisite period of time.  See 
also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998).  Because the Circuit Court 
concluded that the revised regulation was inconsistent with 
another regulation, 38 C.F.R. § 20.1106, that interprets a 
virtually identical veterans benefits statute, 38 U.S.C.A. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes in 
conflicting ways, the regulation is remanded to VA for 
further consideration.  The Circuit Court further ordered 
that all cases currently before VA involving 38 C.F.R. § 3.22 
must be held in abeyance until a final determination was made 
in this matter.  

The Board finds that this decision is not applicable to the 
current case, as it is clear that the appellant's claim for 
dependency and indemnity compensation (DIC) is based solely 
on the claim of service connection for the cause of death.  
In multiple written contentions submitted by the appellant, 
she was clear in her intent to file a claim specifically 
under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.312.  She has not alleged nor implied that the veteran's 
cause of death, that is a stomach ulcer, would have 
hypothetically warranted a total disability evaluation for 
the ten years prior to his death.  In fact, she has asserted 
that this disorder was only sporadic in nature prior to his 
death and had on occasion been "cured."  Thus, it is clear 
that the appellant did not intend or desire to file a claim 
for DIC under the provisions of 38 C.F.R. § 3.22.  As the 
issue in this case does not concern entitlement to DIC under 
the provisions of 38 C.F.R. § 3.22, there is no authority 
under the decision in the NOVA v. VA to hold this matter in 
abeyance, and the Board is required to conduct appellate 
review at this time.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The appellant has contented that the veteran incurred stomach 
ulcers during his recognized military service that eventually 
let to or caused his death.  She has claimed that the veteran 
was forced to eat uncooked food in order to survive during 
the Japanese occupation of World War II.  The appellant 
testified that when the veteran returned from service he 
looked very pale and thin, like he was almost dead.  It was 
claimed by the appellant that the veteran had told her that 
he was suffering with a stomach ulcer.  She asserted that the 
veteran had been treated on various occasions during and 
after World War II for stomach ulcers, on each occasion the 
veteran was "cured."  However, she acknowledged that these 
physicians are now dead and the treatment records are 
unavailable. 

The veteran's military records do not report any complaints 
or treatment for a gastrointestinal disorder.  Comprehensive 
physical examinations given to the veteran in September 1945 
and May 1947 did not report any defects with his 
gastrointestinal system.  

Medical records from 1972 indicate that the veteran was 
hospitalized for gastrointestinal complaints.  A 
gastrointestinal consultation of November 1972 indicated a 
history of peptic ulcer since 1967.  The narrative summary 
for a period of hospitalization from November to December 
1972 indicated that the veteran had been previously treated 
in 1967 for peptic ulcer syndrome.  He was currently admitted 
for passing dark-tarry stools, loss of consciousness, 
epigastric pain, and cold clammy perspiration of one days 
duration.  The diagnoses included gastrorrhagia, 
enterorrhagia, chronic duodenal ulcer, and status post 
antrectomy, Billroth I, and bilateral vagotomy.  The veteran 
was pronounced dead on December [redacted], 1972.

The veteran's death certificate indicated his cause of death 
to be multiple duodenal ulcers, gastroenterorrhagia, and 
status post Billroth I.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. §  1110 
(West Supp. 2001); 38 C.F.R. §§  3.303, 3.304 (2001).  Where 
peptic ulcers (gastric or duodenal) become manifest to a 
degree of ten percent disabling within one year of 
separation; such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrance or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The certificate of death from December 1972 indicates that 
the cause of the veteran's death was multiple duodenal 
ulcers, gastroenterorrhagia, and status post Billroth I.  
There is no objective medical evidence that the veteran 
suffered with any type of stomach ulcer or other 
gastrointestinal disorder during his recognized military 
service or within one year of his separation from recognized 
military service in 1945.  His surviving spouse indicates 
that the veteran had claimed to have suffered with stomach 
ulcers during his military service.  While VA must consider 
this evidence as probative regarding symptomatology, this lay 
evidence does not establish a diagnosis for the indicated 
symptoms or whether these symptoms were the result of an 
acute and transitory or a chronic disorder.  To establish 
whether the indicated symptoms were the result of a chronic 
disability, competent medical evidence is required.  The 
earliest medical evidence of the existence of a peptic ulcer 
is 1967, many years after the veteran's separation from 
military service.  The available medical evidence does not 
link the veteran's subsequent gastrointestinal disorders with 
his military service, nor do these records report any medical 
history of symptomatology beginning during military service.  
Based on the contemporaneous medical evidence from the 
veteran's military service, and in the absence of a competent 
medical opinion linking any stomach ulcer or gastrointestinal 
disorder to his military service, the Board finds that the 
preponderance of the evidence is against a finding that the 
causes of the veteran's death are service-connected.

The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the nature and etiology 
of the veteran's disabilities than the appellant's 
statements, even if sworn.  To this extent her lay evidence 
is not credible.  Thus, the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Death Pension Benefits

Service in the Commonwealth Army of the Philippines and as a 
recognized guerilla is included, for purposes of 
compensation, dependency and indemnity compensation, and 
burial allowance, from and after the dates and hours, 
respectively, when they were called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941.  38 C.F.R. § 3.40(c), (d); see also 
38 U.S.C.A. § 107.

According to the above law and regulation, the veteran's 
recognized military service does not make his surviving 
spouse eligible for death pension benefits.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (The Court agrees with the 
Secretary that, under 38 U.S.C. § 107(a), the appellant, the 
veteran's widow, is not eligible for nonservice-connected 
death pension benefits due to the absence of qualifying 
service by the veteran.  The veteran had recognized guerrilla 
service in the Philippines from May 1945 to January 1946, 
which falls into the service period under the statute that 
has been deemed not to be active military service, and 
therefore the guerrilla service does not entitle the 
appellant to a nonservice-connected pension.)

As the veteran did have recognized military service that 
would be eligible for a nonservice-connected death pension, 
the appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


Entitlement to Accrued Benefits

The record shows that the veteran died on December [redacted], 1972.  
The appellant filed a claim for burial benefits with the 
submission of VA Form 21-530 (Application of Burial Benefits) 
on December 26, 1972.  On this form, the appellant and her 
family failed to discuss any claim or entitlement to accrued 
benefits.  The appellant submitted a letter on January 18, 
1989, in which she requested the appropriate form on which to 
file a claim for entitlement to DIC benefits.  The RO 
complied with this request in March 1990.  However, an actual 
claim form was not received by the RO until January 25, 2000.  
The veteran had never filed for, or been granted, service-
connection for any type of disability.  

According to 38 U.S.C.A. § 5121(c), an application for 
accrued benefits must be filed within one year after the date 
of death.  If a claimant's claim is incomplete at the time it 
is originally submitted, VA shall notify the claimant of the 
evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no accrued benefits may be paid.  See also 
38 C.F.R. § 3.155(a).

There is no indication in the material submitted by the 
appellant between December 1972 and January 2000 that she 
intended to file a claim for accrued benefits.  All her 
statements prior to January 2000 merely discussed 
reimbursement of burial expenses and information on receiving 
DIC.  Therefore, the material received from the appellant and 
her family prior to January 25, 2000 did not express any 
desire or intent to file a claim for accrued benefits and 
VA's duty to notify her of the evidence required to complete 
such an application was not invoked.  As the veteran had not 
previously been awarded service connection for any type of 
disability and had no claims outstanding before VA at the 
time of his death, there could not be any implied claim for 
accrued benefits.

As the appellant did not file a claim for accrued benefits 
within one year of the veteran's death, her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a death pension is denied.

Entitlement to accrued benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

